FILED
                           NOT FOR PUBLICATION                              NOV 03 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-50418

              Plaintiff-Appellee,                D.C. No. 3:15-cr-01087-LAB

 v.
                                                 MEMORANDUM*
YUBEL KARELY RODRIGUEZ-
BELTRAN,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted October 25, 2016**

Before:      LEAVY, GRABER, and CHRISTEN, Circuit Judges.

      Yubel Karely Rodriguez-Beltran appeals from the district court’s judgment

and challenges the 60-month sentence imposed following her guilty-plea

conviction for importation of methamphetamine, in violation of 21 U.S.C. §§ 952


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 960. We have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand

for resentencing.

      Rodriguez-Beltran argues that the district court erred in denying a minor role

reduction to her base offense level under U.S.S.G. § 3B1.2(b). After Rodriguez-

Beltran was sentenced, the United States Sentencing Commission issued

Amendment 794 (“the Amendment”), which amended the commentary to the

minor role Guideline. The Amendment is retroactive to cases pending on direct

appeal. See United States v. Quintero-Leyva, 823 F.3d 519, 523 (9th Cir. 2016).

      Among other things, the Amendment added a non-exhaustive list of factors

that a court “should consider” in determining whether to apply a minor role

reduction. See U.S.S.G. § 3B1.2 cmt. n.3(C) (2015). Because we cannot

determine from the record whether the district court considered all of those factors

in determining whether Rodriguez-Beltran was entitled to a minor role adjustment,

we vacate Rodriguez-Beltran’s sentence and remand for resentencing under the

Amendment. See Quintero-Leyva, 823 F.3d at 523-24.

      VACATED and REMANDED for resentencing.




                                          2                                   15-50418